DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 07/08/2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A first fixing member as set forth in claims 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per paragraph [0061] of the specification, “the first fixing member”  includes a toe sleeve or a sock sleeve, etc.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the degree”" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term “proximate” in line 2 of claim 1 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the size" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the degree" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the user" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first side of the hallux and the second side of the hallux" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected base claim 1 and therefore contain the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “where a shoe contacts the hallux” positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Blazek et al. U.S. Patent No. (5,447,161).  
With respect to claim 1, Blazek et al. substantially discloses a toe correction apparatus, comprising: a first sensor (1), attachable to a first side of a hallux proximate to a second toe (as shown in fig.1 sensor 1 is attach to the hallux or big toe which is next to the toe adjacent the hallux or big toe), and configured to measure first pressure information between the hallux and the second toe (a sensor is a device which detects or measures a physical property and records; therefore the sensor inherently can be configured to measure first pressure information between the hallux and the second toe);
 and a processor or a microprocessor ([Col.2], lines 65-68) configured to determine a degree to which the hallux bends to the second toe according to the first pressure information, and control an inflation amount or a deflation amount of an adjustable airbag or air band (2) and ([Col.2], lines 23-28) between the hallux or big toe and the second toe (toe adjacent the hallux or big toe) according to the degree to which the hallux bends to the second toe (as shown in fig.1, the hallux or big toe is turned towards the second toe); as shown in (fig.2) the control and evaluation unit (4), which preferably is equipped with a microprocessor and analogue interfaces, first conducts first measurement procedures for calibrating the sensor signals (e.g. according to the teachings of P 42 12 498 A1) and to zero balance of the air pressure in the band with the aid of the pressure convertor (5) and the valve (6). During the actual measurement, the air pressure in the pneumatic system is raised in a controlled manner with the aid of the pump (7) and ([Col.2], lines 65-68) and ([Col.3], lines 1-7); as such, a processor, configured to determine a degree to which the hallux bends to the second toe according to the first pressure information, and control an inflation amount or a deflation amount of an adjustable airbag between the hallux and the second toe according to the degree to which the hallux bends to the second toe 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al. as applied to claim 1 above, and further in view of Lemke et al. U.S. Publication No. (20140135602 A1).
With respect to claim 2, Blazek et a. substantially discloses the processor or microprocessor is configured to determine a joint protrusion degree of the hallux at the second side according to the second pressure information and control the inflation amount or the deflation amount of the airbag according to the joint protrusion degree, as shown in (fig.2) the control and evaluation unit (4), which preferably is equipped with a microprocessor and analogue interfaces, first conducts first measurement procedures for calibrating the sensor signals (e.g. according to the teachings of P 42 12 498 A1) and to zero balance of the air pressure in the band with the aid of the pressure convertor (5) and the valve (6). During the actual measurement, the air pressure in the pneumatic system is raised in a controlled manner with the aid of the pump (7) and ([Col.2], lines 65-68) and ([Col.3], lines 1-7); as such, the processor or microprocessor is configured to determine a joint protrusion degree of the hallux at the second side according to the second pressure information and control the inflation amount or the deflation amount of the airbag according to the joint protrusion degree.  
Blazek et al. substantially discloses the invention as claimed except a second sensor, attachable to a second side of the hallux away from the second toe and configured to measure a second pressure information at the second side of the hallux.
Lemke et al. however, teaches a sensor assembly for measuring physiological parameters such as blood pressure [0001] and (abstract) comprising a sleeve configured to be wrapped around the toes of the user (as shown in fig.4).  Lemke et al. further teaches in [0061] patch sensors can be utilized on wide or flat areas of a body such as the head, chest or back as well as other areas of a body (emphasis added).  FIG. 5c shows a patch sensor (590) placement on a head (591). The distribution of several reactance sensors (520, fig.5a) will ensure that the patch sensor remains close to the surface of the body.  As such the distribution of several reactance sensors can be incorporated in the patch or sleeve (405) to be positioned across the toes of the user [0061].  In [0062], FIG. 6 is an electrical schematic showing the connections and components of sensing system (605). In one example a physiological parameter sensor (606) and reactance sensor (608) are operatively coupled to a processor (607). The processor is operatively coupled to an output module (609). In one example, the sensors, processor and output module can be in a single housing. In other embodiments, the sensors can be remotely connected by cable or wirelessly to a processor and an output module.
In view of the teachings of Lamke et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Blazek et al. by incorporating a second sensor, attachable to a second side of the hallux away from the second toe and configured to measure a second pressure information at the second side of the hallux in order to monitor as well as correct position of the body part relative to the sensor would provide increased accuracy and improved functioning.
With respect to claim 9, the combination of Blazek et al./Lamke et al. substantially discloses the invention as claimed.  Lamke et al. further teaches at least one of an optical sensor or an ion sensor, wherein the optical sensor is attachable to the hallux, and configured to detect an arterial oxygen saturation of the hallux, and the ion sensor is attachable to a sole of foot, and configured to detect a foot sweat related parameter; [0012] a pulse oximetry sensor an accurate reading of oxygen saturation and [0001] Physiological parameter sensors can perform a wide variety of functions including but not limited to detecting: pulse, saturated oxygen content of blood].
With respect to claim 14, the combination of Blazek et al./Lamke et al. substantially discloses the invention as claimed.  Lamke et al. further teaches the processor is on a mobile terminal that communicates with the first sensor in a wireless manner [0062, the sensors, processor and output module can be in a single housing.  In other embodiments, the sensors can be remotely connected by cable or wirelessly to a processor and an output module].
With respect to claim 13, the combination of Blazek et al./Lamke et al. substantially discloses the invention as claimed.  Lamke et al. further teaches a third sensor attachable to an area where a shoe contacts the hallux and configured to measure a pressure applied by the shoe onto the hallux; Lemke et al. teaches in [0061] patch sensors can be utilized on wide or flat areas of a body such as the head, chest or back as well as other areas of a body (emphasis added).  FIG. 5c shows a patch sensor (590) placement on a head (591). The distribution of several reactance sensors (520, fig.5a) will ensure that the patch sensor remains close to the surface of the body.  As such the distribution of several reactance sensors can be incorporated in the patch or sleeve (405) to be positioned across the toes of the user [0061] and attachable to an area where a shoe contacts the hallux and configured to measure a pressure applied by the shoe onto the hallux.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786